Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 188







CitiMortgage, Inc., 		Plaintiff and Appellee



v.



Delbert L. Adolph Jr.; 

Katherine L. Adolph; and 

any person in possession, 		Defendants



Delbert L. Adolph Jr.; 

Katherine L. Adolph, 		Appellants







No. 20120208







Appeal from the District Court of Traill County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Mark C. Sherer, 38 2nd Avenue East, Dickinson, ND 58602-1097, for plaintiff and appellee; on brief.



Delbert L. Adolph, self-represented, and Katherine L. Adolph, self-

represented, 14885 11th St. NE, Portland, ND 58274, appellants; on brief.

CitiMortgage, Inc. v. Adolph

No. 20120208



Per Curiam.

[¶1]	Delbert and Katherine Adolph appealed from a district court order granting foreclosure on their mortgaged property.  On appeal, the Adolphs argue CitiMortgage was required to produce the original promissory note, CitiMortgage was not a proper holder of the note, and their right to due process was violated.  We affirm under N.D.R.App.P. 35.1(a)(6) and (7); 
see
 N.D.R.Ev. 1003 (stating a duplicate may be used to the same extent as the original unless a genuine issue is raised as to the authenticity or effectiveness of the original); 
Robertson v. Brown
, 75 N.D. 109, 114, 25 N.W.2d 781, 784-85 (1947) (stating “[t]he transfer of a promissory note carries with it the mortgage securing the note though no valid assignment of the mortgage is executed and delivered.”).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom